United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-30
Issued: March 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 3, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated June 20, 2008 finding that she had not established
an injury on December 14, 2005 causally related to her federal employment. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.
FACTUAL HISTORY
On December 19, 2005 appellant, then a 44-year-old clerk, filed a traumatic injury claim
alleging that she sustained stress, anxiety and panic attacks when she was placed in an unsafe
work environment on December 14, 2005. She indicated that she had returned to work on

December 6, 2005.1 Appellant submitted a statement from a witness, Juanita P. Richardson, who
noted that appellant was assigned to work in a small room cluttered with 20 to 30 scanners and a
full coat rack. Ms. Richardson stated that the room appeared to be a storage area with a small
desk and chair. On December 19, 2005 Rayna B. Rufus stated that appellant’s assigned
workspace was a utility room with three long racks of scanners and a file cabinet, a coat rack full
of coats and a small desk and chair. She noted that appellant had no windows and very little
ventilation. Appellant described her assigned work area as an office with 40 to 50 scanners, file
cabinets, a filthy coat rack with old coats, rat debris, dirty carpet, an old desk and boxes of
outdated information. She did not believe that it was appropriate to work first-class mail in an
area without windows.
The Office requested additional factual and medical information by letter dated
February 22, 2006.
On February 16, 2006 Dr. Antoine Jean-Pierre, a Board-certified
psychiatrist, diagnosed aggravation of anxiety disorder and dysthymic disorder depressed. On
March 17, 2006 he stated that appellant’s work restrictions prohibited working in an isolated
storage room.
By decision dated April 6, 2006, the Office denied appellant’s claim for an emotional
condition finding that the medical evidence was not sufficient.
Dr. Jean-Pierre completed a report on April 24, 2006 and stated that appellant was placed
in a closed and isolated storage room to work with no ventilation and no windows he stated that
appellant’s work environment and continual harassment on the job was directly responsible for
her depression, anxiety and panic attacks.
Appellant requested reconsideration of the April 6, 2006 decision on May 7, 2006. By
decision dated June 15, 2006, the Office denied her claim finding that her claim was not based
on a compensable factor of employment, but instead on the desire to work in a particular
environment.
Appellant again requested reconsideration on July 25, 2006 and submitted additional
medical evidence. She submitted a list of stipulated facts including that she could not work firstclass mail because of the standard operating procedures. In a June 29, 2005 statement,
Ms. Rufus noted that appellant was working first-class mail in a private storage room. She
opined that first-class mail was not to be worked in a closed in area, but in an area “where it can
be inspected through a postal inspection gallery.”
By decision dated December 11, 2006, the Office declined to reopen appellant’s claim for
consideration of the merits.
On March 1, 2007 appellant requested reconsideration on the grounds that she was
instructed by her supervisor to violate employing establishment policy as she was instructed to
sort first-class mail in a closed room with no windows, no supervisor and no ability for the postal
inspectors to do their job. She also submitted additional medical evidence. In a statement dated
1

Appellant has several prior claims accepted by the Office for carpal tunnel syndrome, temporary aggravation of
a personality disorder and aggravation of anxiety disorders. She returned to work and filed the present claim.

2

March 8, 2007, appellant attributed her emotional condition not only to working in an isolated
storage room, but also to performing duties without proper procedures to guard the security of
the mail, such as postal inspectors gallery, cameras or video monitors to accommodate standard
operating procedures. She stated that working first-class mail in a storage area caused her to
experience panic and anxiety attacks.
In response to a query by the Office, an employing establishment supervisor confirmed
that it was permissible for first-class mail to be handled in offices without windows or cameras.
Appellant disputed this statement.
By decision dated June 20, 2008, the Office reviewed appellant’s claim on the merits and
denied modification of its prior decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employees’ fear of a reduction in force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.3
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of the Act. This principal recognizes that a supervisor or manager
must be allowed to perform their duties and that employee’s will at times disagree with actions
taken. Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.4
ANALYSIS
Appellant alleged that she developed panic attacks and anxiety when she returned to
work on December 6, 2005 assigned a work station without windows. She described this area as
a small, dirty and cramped storage room or office filled with equipment and a coat rack.
Appellant submitted witness statements that her work station was small, windowless and
contained a coat rack, scanners and a small desk. Neither she nor her witnesses provided any
statement or evidence explaining or describing why or how this work location was unsafe or
unsuitable to the work to be performed. As found by the Office, this aspect of appellant’s claim,
2

5 U.S.C. §§ 8101-8193.

3

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
4

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

3

clearly relates to her desire to work in a particular environment and does not pertain to her
regular or specially assigned duties.5
Appellant also alleged that her work area violated employing establishment policy as she
was required to work first-class mail in a location with no window, security camera or postal
inspectors’ gallery. The employing establishment responded to this allegation and denied that
first-class mail was required to be processed in an open observable area. Appellant did not
submit any evidence to establish that her supervisors committed error or abuse by instructing her
to process first-class mail in her assigned work station.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act and, therefore, has not met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.6
CONCLUSION
The Board finds that appellant has failed to substantiate that a compensable factor of
employment as caused or contributed to her emotional condition and that the Office therefore
properly denied her claim.

5

But see, Brenda L. DuBuque, 55 ECAB 212 (2004) (in which being forced to work near a restroom with the
accompanying noises and smells was found to relate to the claimant’s regular and specially assigned work duties.)
6

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

